Citation Nr: 1011330	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  05-29 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for prostatitis, to 
include as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1967 to 1969.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and February 2006 rating 
decisions by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

These issues were before the Board in February 2008 and were 
remanded for further development.

The appeals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is necessary before 
a decision may be made on the Veteran's claims.  In February 
2008, a BVA remand ordered, in part, that the Veteran be 
afforded additional VA examinations.  The purpose of these 
examinations was to obtain opinions as to whether a 
relationship existed between the Veteran's service, his 
exposure to herbicides, and his service-connected PTSD, and 
the claimed disabilities.  

In accordance with these remand instructions, the Veteran was 
afforded a VA examination in July 2009.  After the Veteran's 
examination, the VA examiner concluded the Veteran's 
hypertension was less likely than not related to the 
Veteran's active duty or to his PTSD.  The examiner also 
concluded that the Veteran's prostatitis was secondary to 
symptomatic benign prostate hypertrophy for which, the 
examiner stated, the Veteran received treatment during active 
service in 1994 and 1996.

The Veteran's claims file includes documents which state that 
the Veteran was a member of the United States Army National 
Guard (National Guard) including a document entitled 
"Application for Discharge of Enlisted Personnel."  This 
document, signed in June 2002, noted that the Veteran spent 
30 years in the National Guard.  The Veteran's service 
treatment records from his second period of service have not 
been obtained.  The Board notes that these records could be 
determinative of the outcome of the Veteran's claims.  As 
part of its duty to assist, VA must make as many requests as 
necessary to obtain relevant records from a Federal 
department or agency to include military records showing 
periods of active duty and active duty for training and to 
include National Guard service treatment records.  38 C.F.R. 
§ 3.159 (2).  See Mercado-Martinez v. West, 11 Vet. App.415, 
419 (1998).  Further attempts should be made to obtain this 
evidence.

In this case, while the Veteran's VA examiner determined that 
the Veteran's prostatitis was related to service, the Board 
finds that this determination may have been based on 
erroneous facts, namely that the Veteran's benign prostatic 
hypertrophy began during a period of active duty.  See Reonal 
v. Brown, 5 Vet. App. 458 (1993) (an opinion based upon an 
inaccurate factual premise has no probative value).  Thus, 
the Board finds that the Veteran's VA examination in 
conjunction with his claim for service connection for 
prostatitis was inadequate and that the Veteran must 
therefore be afforded a new examination.  38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for prostate and 
hypertension.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and those 
records not already associated with the 
claims file should be associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If records identified by the Veteran 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  The RO should secure the Veteran's 
missing service treatment and personnel 
records through appropriate channels.

3.  Thereafter, the Veteran should be 
afforded a VA genitourinary examination by 
a qualified physician in order to 
determine the nature and etiology of the 
claimed prostatitis.  The claims file must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted.  A notation 
that this record review took place should 
be included in the examination report.  
The appropriate examiner must:

Clearly identify any current 
disabilities involving the Veteran's 
genitourinary system, including 
prostatitis and determine:

A.  Whether it is at least as 
likely as not (i.e. a 50 percent 
probability or greater) that 
prostatitis had its onset in or is 
otherwise related to the Veteran 
period of military service, or;

B.  Whether it is at least as 
likely as not (i.e. a 50 percent 
probability or greater) that 
prostatitis developed as a 
consequence of exposure to 
herbicides.

4.  If, and only if, after a thorough 
review of the Veteran's service treatment 
records, to include his National Guard 
records, the RO finds that the treatment 
records indicate that his hypertension 
began in or may be associated with active 
duty or active duty for training or that 
his hypertension is due to or aggravated 
by his service-connected PTSD, the Veteran 
should be afforded a VA examination 
wherein:

The appropriate examiner should 
determine:

A.  Whether it is at least as 
likely as not (i.e. .a 50 percent 
probability or greater) that 
hypertension had its onset in or 
is otherwise related to military 
service, or;

B.  Whether it is at least as 
likely as not (i.e. a 50 percent 
probability or greater) that the 
disability is due to or aggravated 
by the Veteran's service-connected 
PTSD.

The physicians should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.  A 
complete rationale should be given for all 
opinions and should be based on 
examination findings, 
historical records and medical principles.

5.  The VA examination report(s) should be 
reviewed to ensure that all requested 
findings, opinions, and conclusions have 
been fully addressed by the examiners.  If 
not, any incomplete examination report 
should be returned to the examiner for 
completion.  After completion of the above 
and any additional development deemed 
necessary, the issues on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


